Citation Nr: 1624869	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-30 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for fibromyalgia, to include an undiagnosed condition characterized by muscle twitching, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to November 1984 and November 1990 to May 1991, with service in the Southwest Asia theater of operations form February 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran had a hearing via videoconference before the Board in April 2014 and the transcript is of record.

This matter was previously before the Board in July 2014 when the Board reopened claims of service connection for sleep apnea and GERD and remanded for additional development.  There has not been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the Board can proceed with appellate review.  These matters were remanded previously for examinations and opinions.  It was noted in the prior remand that the Veteran had competently and credibly testified under oath to having symptoms of fibromyalgia, sleep apnea and GERD shortly after service.  However, the opinions offered in the examination reports in August 2014 and the addendum opinion in May 2015 regarding GERD did not address the Veteran's report of experiencing symptoms of these conditions shortly after service.

Regarding sleep apnea, the examiner opined that there is "no evidence of sleep apnea in the military record.  [The Veteran's] first diagnosis of sleep apnea was 2005.  He left the military in 1991.  There is no cause to think [the Veteran's] sleep apnea is related to his military experience.  Furthermore, there is no reason to think that the [Veteran's] PTSD and diarrhea has caused sleep apnea; there is no medical basis for this assumption.  Lastly, there is no reason to think that his sleep apnea is aggravated by PTSD and diarrhea.  There is no physiologic basis to make this assumption."  This opinion does not adequately address the Veteran's testimony of experiencing sleep apnea long before the diagnosis in 2005.

Regarding GERD, the examiner opined that there is no current evidence of GERD.  The examiner also noted that the Veteran had no report of GERD while in the military.  However, there are medical records that show treatment and diagnosis of GERD in 2007 until 2014.  The examiner opined that even "if the Veteran had GERD, I am not able to relate this condition to a specific substance exposure event experienced by the Veteran during service in Southwest Asia without resorting to mere speculation because I [possess] no information of exposure to a specific substance known to cause this condition."  This opinion does not adequately address the Veteran's report of symptoms shortly after service.  Also, the opinion should address whether any symptoms the Veteran has complained of could be related to an undiagnosed illness related to the Veteran's Persian Gulf War service.

Regarding fibromyalgia, the examiner found that the Veteran "has not been definitely diagnosed with fibromyalgia and I do not make that diagnosis today."  The examiner did note the Rheumatology note dated December 28, 2013: "A specific autoimmune etiology does not appear to be the cause of his complaints.  Likely due to a syndrome such as fibromyalgia which is exacerbated by sleep apnea and PTSD."  Yet, the examiner opined that, "fibromyalgia cannot be diagnosed in face of his ongoing complaints of PTSD and depression and insomnia as they more likely explain his signs and symptoms."  Again, this opinion did not adequately address the Veteran's report of symptoms shortly after service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion to determine the current nature and likely etiology of the sleep apnea, GERD and fibromyalgia.  The claims folder and all pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following and render an opinion as to the following:

Sleep Apnea

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the sleep apnea is causally related to service?  Please consider and discuss as necessary the Veteran's reports of symptoms during and shortly after service.

GERD

(a)  Is there any current diagnosis of GERD?

(b) If there is no currently diagnosed GERD, did the Veteran have it at any time prior to and/or since September 2008 (the date of receipt of claim)? [VA treatment records from February 2007 onward mention GERD.]  Please consider and discuss as necessary the Veteran's reports of symptoms shortly after service.

(c)  For any diagnosed GERD, is it at least as likely as not (a 50% or higher degree of probability) that the GERD is causally related to service?

(d)  If the Veteran does not have a current diagnosis of GERD and has not had a diagnosis of GERD any time prior to and/or since September 2008, is it at least as likely as not (a 50% or higher degree of probability) that such signs/symptoms represent an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service?

Fibromyalgia

(a)  Is there any current diagnosis of fibromyalgia or condition characterized by muscle twitching?

(b)  If there is no currently diagnosed fibromyalgia or condition characterized by muscle twitching, did the Veteran have it at any time since September 2008 (the date of receipt of claim)? [July 2009 and October 2012 VA treatment records and a December 2012 VA PTSD examination mention fibromyalgia].  Please consider and discuss as necessary the Veteran's reports of symptoms shortly after service.

(c)  For any diagnosed fibromyalgia or condition characterized by muscle twitching, is it at least as likely as not (a 50% or higher degree of probability) that the condition is causally related to service?

(d)  If the answer to (c) is no, is it at least as likely as not (a 50% or higher degree of probability) that the condition is proximately due to or caused by the Veteran's service-connected PTSD?

(e)  If the answer to (c) is no, is it at least as likely as not (a 50% or higher degree of probability) fibromyalgia has been aggravated by the Veteran's service-connected PTSD?

(f)  If the answer to (c) is no, is it at least as likely as not (a 50% or higher degree of probability) that the fibromyalgia is proximately due to or caused by sleep apnea?

(g)  If the answer to (c) is no, is it at least as likely as not (a 50% or higher degree of probability) fibromyalgia has been aggravated by sleep apnea?

(h)  If the Veteran's complaints of muscle twitching, numbness in fingers, chronic joint/muscle pain with stiffness and fibromyalgia cannot be attributed to any known clinical diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that such signs/symptoms represent an objective indication of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service?  Please consider and discuss as necessary the Veteran's reports of symptoms shortly after service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

2.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




